EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Barnabas Fekete on 12/17/2021 and 1/3/2022.

The application has been amended as follows: 
In claim 1, line 1, before “apparatus”, delete “An”, insert --A reticulation--.
In claim 1, line 18, delete “device”, insert --reticulation apparatus--.
In claim 2, line 1, before “apparatus of claim 1”, insert --reticulation--.
In claim 3, line 1, before “apparatus of claim 1”, insert --reticulation--.
In claim 4, line 1, before “apparatus of claim 3”, insert --reticulation--.
In claim 5, line 1, before “apparatus of claim 2”, insert --reticulation--.
In claim 6, line 1, before “apparatus of claim 1”, insert --reticulation--.
In claim 7, line 1, before “apparatus of claim 6”, insert --reticulation--.
In claim 8, line 1, before “apparatus of claim 6”, insert --reticulation--.
In claim 9, line 1, before “apparatus of claim 6”, insert --reticulation--.
In claim 10, line 1, before “apparatus of claim 1”, insert --reticulation--.
In claim 11, line 1, before “apparatus of claim 1”, insert --reticulation--.
In claim 12, line 1, before “apparatus of claim 11”, insert --reticulation--.

In claim 13, line 1, before “apparatus of claim 1”, insert --reticulation--.
In claim 21, line 1, before “of claim 1”, delete “device”, insert --reticulation apparatus--.
In claim 21, lines 1, after “the sensing device comprises”, delete “a”, insert --the--.
In claim 22, line 1, before “apparatus of claim 5”, insert --reticulation--.
In claim 23, line 1, before “apparatus of claim 22”, insert --reticulation--.
In claim 24, line 1, before “apparatus”, delete “An”, insert --A reticulation--.
In claim 24, line 14, delete “device”, insert --reticulation apparatus--.
In claim 25, line 1, before “apparatus of claim 24”, insert --reticulation--.
In claim 26, line 1, before “apparatus of claim 24”, insert --reticulation--.
In claim 26, line 4, before “linear path”, delete “the”, insert --a--.
In claim 27, line 1, before “apparatus of claim 26”, insert --reticulation--.
In claim 28, line 1, before “apparatus of claim 27”, insert --reticulation--.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and remarks filed 6/17/2021 have overcome the prior art of record.

With respect to claim 1, and dependent claims 2-13 and 21-23, the prior art of record does not disclose or make obvious the additional limitations of “a sensing device comprising at least one of a temperature sensor for detecting a temperature of adhesive on the first side of the workpiece, a light detection sensor for detecting an amount of light from the second side of the workpiece, or a pressure sensor for detecting a pressure at a location on the second side of the workpiece,” and “wherein the reticulation apparatus is configured to determine, based on an output of the sensing device, that the temperature of the adhesive at the first side of the workpiece falls within a specified adhesive softening range, and to then provide a second normalized pressure to the first side of the workpiece that is greater than a first normalized pressure” in combination with the other limitations of claim 1.
With respect to claim 24, and dependent claims 25-28, the prior art of record does not disclose or make obvious the additional limitations of “at least one sensing device, wherein the device is configured to determine, based on an output of the sensing device, that a temperature of the adhesive at the first side of the workpiece falls within a specified adhesive softening range, and to then provide a second normalized pressure to the first side of the workpiece that is greater than a first normalized pressure, wherein the pressure of the fluid is increased from the first normalized pressure to the second normalized pressure by moving the nozzle along towards the workpiece from a position where the seal is spaced from the second side of the workpiece to a position where the seal is at least partially engaged with the second side of the workpiece” in combination with the other limitations of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






GRK
/GEORGE R KOCH/Primary Examiner, Art Unit 1745